DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          ANCEL PRATT, JR.,
                              Appellant,

                                    v.

 MICHAEL C. WEISS, D.O., MICHAEL C. WEISS, D.O., P.A., LOUIS H.
    ISAACSON, D.O., LOUIS H. ISAACSON, D.O., P.A., STERLING
 HEALTHCARE GROUP, INC., STERLING MIAMI, INC., LAUDERDALE
ORTHOPAEDIC SURGEONS, MICHAEL C. WEISS, D.O., P.A., and FMC
   HOSPITAL LTD., a Florida Limited Partnership d/b/a FLORIDA
 MEDICAL CENTER, FMC MEDICAL, INC., f/k/a FMC CENTER INC.,
              d/b/a FLORIDA MEDICAL CENTER,
                            Appellees.

                             No. 4D10-4398

                          [November 12, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey E. Streitfeld, Judge; L.T. Case No. 98-11569(19).

   Linda A. Alley of Sheldon J. Schlesinger, P.A., Fort Lauderdale and
Philip M. Burlington and Andrew A. Harris of Burlington & Rockenbach,
P.A., West Palm Beach, for appellant.

  A. Candace Marcus and James C. Sawran of McIntosh, Sawran &
Cartaya, P.A., Fort Lauderdale, for appellees.

MAY, J.

   This case comes to us upon remand from the Supreme Court of Florida.
Pratt v. Weiss, 161 So. 3d 1268 (Fla. 2015). We previously affirmed a trial
court order, in which the trial court found an offer of judgment complied
with the requirements of section 768.79, Florida Statutes (2004). The
supreme court has now quashed our decision and held that the offer failed
to comply with section 768.79 and rule 1.442 of the Florida Rules of Civil
Procedure. For the reasons expressed in the supreme court’s decision, we
now reverse the trial court order and remand the case for further
proceedings.

   Reversed and Remanded.
GROSS and DAMOORGIAN, JJ., concur.

                         *         *        *
  Not final until disposition of timely filed motion for rehearing.




                                 2